DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 10/26/2021.  Applicant’s Response includes an Amendment to the Claims and Remarks. 

In light of the Amendment to the Claims, claims 1, 28, 40-42, 44-46, 49-51, and 54-58 have been newly amended; claims 33 and 47 have been newly cancelled; and claims 59 and 60 have been newly added.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1, 24, 28, 40-46, 49-51, and 54-60 are currently pending in the application.  Claims 1, 46, and 51 are independent claims.

Regarding claims 1, 28, 33, 41, 42, 44-47, 50, 51, and 55-58, the objection to the specification (see: second Non-Final Action, pp. 3-4) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 1, 24, 28, 33, 40-42, 45-47, 51, and 56-58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (see: second Non-Final Action, pp. 4-6) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 1, 24, 28, 33, 40-42, 45-47, 51, and 56-58 under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought (see: second Non-Final Action, pp. 6-8) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 1, 24, 28, 33, 40-47, 49-51, and 54-58 under 35 U.S.C. 251 as failing the original patent requirement (see: second Non-Final Action, pp. 8-10) has been withdrawn as necessitated by the Amendment to the Claims.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,365,212 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/21/2021, 10/15/2021, and 12/16/2021 have been considered by the Examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  Sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification.  The use of a confusing variety of terms for the same thing should not be permitted.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
a.	Dependent claims 43, 49, and 54 each add the new term “quantity threshold” which does not appear in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43, 44, 49, 50, 54, and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 46 recites the limitation “of the plurality of time periods” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Similarly, claim 46 also recites the limitation “of a plurality of time periods” in line 14.  The Examiner suggests the recitation of each limitation be swapped in claim 46. 
Like independent claim 46, independent claim 51 also recites the limitation “of the plurality of time periods” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  Similarly, claim 51 also recites the limitation “of a plurality of time periods” in line 16.  The Examiner suggests the recitation of each limitation be swapped in claim 51. 



Claim Rejections - 35 USC § 251
Claims 43, 44, 49, 50, 54, and 55 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
Dependent claims 43, 49, and 54 each recite new matter in the form of limitations related to a “quantity threshold.”  The disclosure of the Orlowski ‘212 patent does not describe said broad limitation in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Dependent claims 44, 50, and 55 are similarly rejected at least based upon their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 24, 28, 40-42, 45, 46, 51, and 56-60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wood (U.S. Patent Application Publication No. 2007/0074258, published 03/29/2007).

-In regard to independent claim 1, Wood teaches a method comprising:
receiving, by a computing system, data indicating a first plurality of video-viewing events, associated with a plurality of devices, during a time range (Paragraphs 6-9: “collects 
determining, by the computing system, a second plurality of video-viewing events, of the first plurality of video-viewing events, associated with one or more program attributes (Paragraph 6: “The aggregated data…can then be used to generate metrics”; Paragraphs 9-10: “further aggregate the subscriber usage data into subscriber events…channel tune, set top box power up/down…correlates subscriber’s usage of content…based on at least one of...demographic sector, time slot, and geographic region…viewing usage...applying business rules to determine viewership trends”; Paragraph 25: “Consumer activity can be compared from region to region…between time frames (how many people watched a particular show on a given date and time versus another date and time”; Paragraph 27: “Subscriber activity data may include viewing content such as a movie, television program…or other video and/or audio content”; Paragraph 33: “six event types logged along with time stamps”; Paragraph 51: “can then be correlated with broadcast content”; Paragraph 54: “the number of set top boxes tuned into a particular channel”; Paragraph 70: “can view metric values by channel or channel type”; Paragraphs 72-73: “business rules can correlate all metrics, time stamps and demographics…very fine temporal data slices can be taken in the analysis…up to real time occurrences of subscriber activity over long periods of time (e.g., an hour or a year)…how many 
determining, by the computing system, and based on the second plurality of video-viewing events, a plurality of different video assets, associated with the one or more program attributes, that were output during a time period, of a plurality of time periods, of the time range (Paragraph 25: “activity can be compared region to region…between time frames…date and time”; Paragraph 54: “viewing usage metric measures the number of set top boxes tuned to a particular program for a period of time…a particular channel…employ metrics view the viewer usage metric values in real time or for a fixed time period…stored in time period slots or buckets….For example, half-hour buckets, for 6am to 6pm”; Paragraphs 72-73: “business rules can correlate all metrics, time stamps and demographics…very fine temporal data slices can be taken in the analysis…up to real time occurrences of subscriber activity over long periods of time (e.g., an hour or a year)…how many people watched a particular type of program…a comedy, drama, historical, etc. program…determines the number of viewers watching”);
determining, based on the second plurality of video-viewing events and for each time period of the plurality of time periods of the time range, a quantity of devices, of the plurality of devices, that each output a video asset of the plurality of different video assets during the time period (Paragraph 25: “metrics can be run on the aggregate data and business rules applied to the metrics to examine consumer activity…compared…between time frames (how many people watched a particular show on a given date and time versus another date and time”; Paragraphs 49-50: “Additional metrics…can be applied to the subscriber activity data in the EDW…Additional correlations and business rules are appropriate for use”; Paragraph 54: “measures the number of set top boxes tuned to a particular program for a period of 
determining, based on the quantity of devices determined for each time period of the plurality of time periods, a peak time period, of the plurality of time periods, corresponding to a peak in output of the plurality of different video assets during the time range (Paragraph 25: “metrics can be run on the aggregate data and business rules applied to the metrics to examine consumer activity…compared…between time frames (how many people watched a particular show on a given date and time versus another date and time”; Paragraphs 49-50: “Additional metrics…can be applied to the subscriber activity data in the EDW…Additional correlations and business rules are appropriate for use”; Paragraph 54: “metrics view the view usage metric values in real time or for a fixed period of time…Time buckets can be broken up into programmable time slots…half-hour buckets, for 6am to 6pm”; Paragraphs 72-73: “how many people watched a particular type program…comedy, drama, historical, etc. program…the number of viewers watching a show”).

-In regard to dependent claim 24, Wood teaches wherein the data indicates a time, in the time range, at which a video-viewing event of the first plurality of video-viewing events occurred (Paragraphs 33: “event types will be logged along with time stamps”; Paragraphs 51-

-In regard to dependent claim 28, Wood teaches further comprising:
determining a second quantity of devices, of the plurality of devices, that each output a video asset of the plurality of different video assets during the time period (Paragraph 6: “The aggregated data, collected over a national or global basis can then be used to generate metrics...then analyzed by business rules”; Paragraph 25: “region (New York...how many people watched a particular show on a given date and time”; Paragraph 54: “viewing usage metric measures the number of set top boxes tuned to a particular program...a particular channel for a programmable period of time...stored in time period slots or buckets... half-hour buckets, for 6am to 6pm, 6pm to 6am, etc.”; Paragraphs 72-73: “enables business rules to determine how many viewers watched an entire show...the number of viewers watching a show in a particular geographic region in a particular demographic segment”); and
determining, based on the second quantity of devices, a video-viewing metric associated with the one or more program attributes (Paragraph 10: “metrics…viewing usage…channel viewing time”; Paragraph 25: “how many people watched a particular show on a given date and time”; Paragraph 54: “viewing usage metric…tuned to a particular program”; Paragraph 70: “channel viewing time”).



-In regard to dependent claim 40, Wood teaches further comprising:
determining a ratio between the quantity of devices determined for the peak time period and a quantity of the plurality of devices (Paragraph 25: “Consumer activity can be compared from region to region…between time frames (how many people watched a particular show on a given date and time versus another date and time”; Paragraph 72: “business rules can correlate all metrics, time stamps, and demographics on per channel bases based on periodic time stamps which are collected”).

-In regard to dependent claim 41, Wood teaches further comprising:
associating, for each video-viewing event of the first plurality of video-viewing events and based on a service associated with the video-viewing event and a start time associated with the video-viewing event, the video-viewing event with one or more second program attributes, wherein the determining the second plurality of video-viewing events is based on the one or more second program attributes, and wherein the determining the plurality of different video assets is based on the association (Paragraphs 51-55: “subscriber activity data stored in the EDW is in raw form having tags or tokens and time stamps indicating what actions the subscriber has taken and what time the action was taken…subscriber actions can then be correlated with broadcast content and subscriber demographic data…provided by tagging subscriber activities with account identifier, STB identifier…related demographic data is stored in the database and remains associated with the event and subscriber activity data so that further queries and correlations are possible based on the demographic data”; Paragraphs 70-74: “business rules can correlate all metrics, time stamps, and demographics on per channel bases based on periodic time stamps which are collected”).

-In regard to dependent claim 42, Wood teaches wherein each time period of the plurality of time periods comprises a same time duration (Paragraph 54: “stored in time period slots or buckets…can be broken up into programmable time slots, such as per half hour”; Paragraph 72: “very fine temporal slices can be taken…over long periods of time (e.g., an hour or a year”)).

-In regard to dependent claim 45, Wood teaches wherein the one or more program attributes comprise one or more of a program type, a program genre, a program provider, a video asset identifier, a video asset name, a video rating, a producer, a script writer, an agency name, a featured actor, a featured actress, a featured voice, an actor celebrity status, a language, an informational content code, a delivery format, an audio track code, an audience suitability rating, a product category, or an episode identifier (Paragraph 25: “activity data…a particular show”; Paragraph 27: “activity data may include viewing content such as a movie, television program, advertising or other video and/or audio content received from a control center of a broadcasting company”; Paragraph 54: “tuned to a particular program…a particular channel”; Paragraph 70: “enables a user to view metric values…by channel or channel type, such as by Premium Channel or non-Premium Channel”; Paragraph 73: “how many people watched a particular type program…comedy, drama, historical”).

-In regard to dependent claim 56, Wood teaches wherein the determining the quantity of devices comprises:


-In regard to dependent claim 57, Wood teaches wherein the determining the quantity of devices further comprises:
based on determining that a second device output during the time period, a second video asset of the plurality of different video assets while the first device was outputting the first video asset, incrementing the count of devices corresponding to a second quantity of devices (Paragraph 25: “compared from region to region…between time frames (how many people watched a particular show on a given date and time versus another date and time”; Paragraph 54: “viewing usage metric…the number of set top boxes turned to a particular program for a period of time, for example, at least five minutes….into a particular channel…view the viewer usage metrics in real time…such as by every half hour…for 6am to 6pm”; Paragraphs 72-73: “can correlate all metrics, time stamps and demographics…very fine temporal slices can be taken in the analysis of the consumer activity data…up to real time occurrences of subscriber 

-In regard to dependent claim 58, Wood teaches wherein the determining the plurality of different video assets further comprises determining, separately for each video-viewing event of the second plurality of video-viewing events, that a video asset indicated in the video viewing event is associated with the one or more program attributes, and wherein determining a second quantity of devices, of the plurality of devices, that each output a video asset of the plurality of video assets during the time period comprises incrementing, based on each video-viewing event of the second plurality of video-viewing events, a count of devices corresponding to the quantity of devices (Paragraph 25: “compared from region to region…between time frames (how many people watched a particular show on a given date and time versus another date and time”; Paragraph 54: “viewing usage metric…the number of set top boxes turned to a particular program for a period of time, for example, at least five minutes….into a particular channel…view the viewer usage metrics in real time…such as by every half hour…for 6am to 6pm”; Paragraphs 72-73: “can correlate all metrics, time stamps and demographics…very fine temporal slices can be taken in the analysis of the consumer activity data…up to real time occurrences of subscriber activity…how many people watched a particular type program…comedy, drama, historical, etc. program…determines the number of viewers watching”; Fig. 3).

-In regard to dependent claim 59, Wood teaches determining, for each of the plurality of devices and based on the first plurality of video-viewing events, a number of instances that a 

-In regard to dependent claim 60, Wood teaches determining, based on the first plurality of video-viewing events, a duration of time the device was tuned to the first channel (Paragraph 54: “set top boxes tuned to a particular program for a period of time, for example, at least five minutes”; Paragraph 70: “Another example of a metric provided by the present invention is channel viewing time, which measures the how long a consumer remains on each channel”).

-In regard to substantially similar independent claims 46 and 51, Wood teaches a system/apparatus comprising:
a first computing device (Paragraph 19; Fig. 1: 113) comprising:
one or more first processors (Paragraphs 19-20; Fig. 1: 110 and/or 112); and
memory storing instructions that (Paragraphs 19-20; Fig. 1: 110 and/or 112), when executed by the one or more first processors, cause the first computing device to:
receive data indicating a first plurality of video-viewing events, associated with a plurality of devices, during a time range (Paragraphs 6-9: “collects subscriber activity data, such as channel changes generated by the subscriber while watching video or TV...all subscriber activity data captured…from multiple IPTV consumer activity data collection systems…millions of data samples, 
determine a second plurality of video-viewing events, of the first plurality of video-viewing events, associated with one or more program attributes (Paragraph 6: “The aggregated data…can then be used to generate metrics”; Paragraphs 9-10: “further aggregate the subscriber usage data into subscriber events…channel tune, set top box power up/down…correlates subscriber’s usage of content…based on at least one of...demographic sector, time slot, and geographic region…viewing usage...applying business rules to determine viewership trends”; Paragraph 25: “Consumer activity can be compared from region to region…between time frames (how many people watched a particular show on a given date and time versus another date and time”; Paragraph 27: “Subscriber activity data may include viewing content such as a movie, television program…or other video and/or audio content”; Paragraph 33: “six event types logged along with time stamps”; Paragraph 51: “can then be correlated with broadcast content”; Paragraph 54: “the number of set top boxes tuned into a particular channel”; Paragraph 70: “can view metric values by channel or channel type”; Paragraphs 72-73: “business rules can correlate all metrics, time stamps and demographics…very fine temporal data slices can be taken in the analysis…up to real time occurrences of subscriber activity over long periods of 
determine, based on the second plurality of video-viewing events, a plurality of different video assets, associated with the one or more program attributes, that were output during a time period, of a plurality of time periods, of the time range (Paragraph 25: “activity can be compared region to region…between time frames…date and time”; Paragraph 54: “viewing usage metric measures the number of set top boxes tuned to a particular program for a period of time…a particular channel…employ metrics view the viewer usage metric values in real time or for a fixed time period…stored in time period slots or buckets….For example, half-hour buckets, for 6am to 6pm”; Paragraphs 72-73: “business rules can correlate all metrics, time stamps and demographics…very fine temporal data slices can be taken in the analysis…up to real time occurrences of subscriber activity over long periods of time (e.g., an hour or a year)…how many people watched a particular type of program…a comedy, drama, historical, etc. program…determines the number of viewers watching”);
determining, based on the second plurality of video-viewing events and for each time period of the plurality of time periods of the time range, a quantity of devices, of the plurality of devices, that each output a video asset of the plurality of different video assets during the time period (Paragraph 25: “metrics can be run on the aggregate data and business rules applied to the metrics to examine consumer activity…compared…between time frames (how many people 
determining, based on the quantity of devices determined for each time period of the plurality of time periods, a peak time period, of the plurality of time periods, corresponding to a peak in output of the plurality of different video assets during the time range (Paragraph 25: “metrics can be run on the aggregate data and business rules applied to the metrics to examine consumer activity…compared…between time frames (how many people watched a particular show on a given date and time versus another date and time”; Paragraphs 49-50: “Additional metrics…can be applied to the subscriber activity data in the EDW…Additional correlations and business rules are appropriate for use”; Paragraph 54: “metrics view the view usage metric values in real time or for a fixed period of time…Time buckets can be broken up into programmable time 
	a second computing device (Paragraphs 18-19; Fig. 1: 104 and/or 124) comprising:
		one or more second processors (Paragraphs 18-19); and
	memory storing second instructions (Paragraphs 18-19) that, when executed by the one or more second processors, cause the second computing device to send at least a portion of the data (Paragraphs 18-20 and 23: “Subscriber activity data…is collected from each household RG for all STBs…periodically collects the subscriber activity data from each VHO…or can be collected in real time”). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43, 44, 49, 50, 54, and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wood (U.S. Patent Application Publication No. 2007/0074258, published 03/29/2007) in view of Barsness et al (U.S. Patent Application Publication No. 2003/0115585, published 06/19/2003).

-In regard to substantially similar dependent claims 43, 49, and 54, Wood teaches determining, for each time period of the plurality of time periods of the time range, a second 
In the related art, Barsness teaches incrementing a count of content viewing time, based on determining that a quantity of devices satisfies a quantity threshold (Barsness, Paragraphs 44-46: “aggregate viewership table…channel entry 302…representing a television channel…interest level entry 304 contains a value indicative of a current interest level in the programming…increased when the people stay tuned to the television channel for a predetermined time period…count entries 306 each represent a number of people tuned into the 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the system of Wood to have incremented a count of content viewing time as taught in Barsness, because Barsness taught said determination provided users with a meaningful television metric (Barsness, Paragraph 6: “provide television viewers with meaningful information”).  Thus, this new metric would have further enhanced the system of Wood by increasing its functionality with regard to determining viewership trends and guiding content providers and advertisers as to viewer responses and appropriate placement of content and advertisements to optimize viewer responses (Wood, Paragraph 10: “metrics are analyzed by applying a set of business rules…to optimize viewer response”). 

-In regard to substantially similar dependent claims 44, 50, and 55, Wood also teaches calculating a metric of total viewing time (Paragraph 70: “Another example of a metric provided…is channel viewing time...how long a consumer remains on each channel”), but does not specifically teach adding the second quantity of devices determined for each time period of the plurality of time periods (Paragraph 54: “viewing usage metric…the number of set top boxes 
In the related art, Barsness teaches determining, based on adding a quantity of devices determined for each time period of a plurality of time periods, a count of total channel viewing time (Barsness, Paragraphs 44-46: “aggregate viewership table…channel entry 302…representing a television channel…interest level entry 304 contains a value indicative of a current interest level in the programming…count entries 306 each represent a number of people tuned into the channel indicated in the channel entry 302 for a particular time interval…any number of entries may be provided”; Paragraphs 59-60: “the first count entry 306A (which represents the number of viewers at the present time) is incremented…the interest level value contained in the entry 304…is increased”; Paragraph 70: “viewership indicator 1106D represents increasing or decreasing number of views over time…using the count entries 306A-D…interest indicator 1106E represents a level of interest in the program and is formatted using the interest level entry 304”; Fig. 3: 302, 304, and 306A-E; Fig. 7: 735 and 745; Fig. 11: 1106B, 1106D, and 1106E). 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the system of Wood to have determined a count of total channel viewing time as taught in Barsness, because Barsness taught said determination provided users with a meaningful television metric (Barsness, Paragraph 6: “provide television viewers with meaningful information”).  Thus, this new metric would have further enhanced the system of Wood by increasing its functionality with regard to determining viewership trends and guiding content providers and advertisers as to viewer responses and appropriate placement of content and 

Response to Arguments
Applicant’s arguments filed 10/26/2021 have been fully considered but they are not completely persuasive.
Applicant argues (see: Remarks, pp. 10-11), that the specification objection and the rejections under 35 U.S.C. 251 and 35 U.S.C. 112, first paragraph, are moot in light of the Amendment to the Claims. 

The Examiner mostly agrees with Applicant.  Therefore, as noted above, the vast majority of the issues related to these matters have been withdrawn.  However, issues regarding the new term “quantity threshold” still remain.  Said issues were not made moot by the Amendment to the Claims and are not specifically argued by Applicant in the Remarks.

Applicant also argues (see: Remarks, pp. 11-14) that Wood fails to teach or suggest, “determining, based on the second plurality of video-viewing events and for each time period of the plurality of time periods of the time range, a second quantity of devices, of the plurality of devices, that each output a video asset of the plurality of different video assets during the time period” and “determining, based on the quantity of devices determined for each time period of the plurality of time periods, a peak time period, of the plurality of time periods, corresponding to a peak in output of the plurality of different video assets during the time range,” as recited in independent claim 1.  
determining a ratio.”
Regarding claim 41, Applicant argues that Paragraph 52 of Wood does not describe associating video viewing events with program attributes.  Applicant argues that Wood’s system tags data to identify subscriber activity/actions and not program attributes.  Applicant further argues that Wood does not teach or suggest that the tagging is performed “based on a service associated with the video-viewing event” as required by claim 41.

The Examiner respectfully disagrees with Applicant.
First, regarding the independent claims, the Examiner notes that, “determining, based on the second plurality of video-viewing events and for each time period of the plurality of time periods of the time range, a second quantity of devices, of the plurality of devices, that each output a video asset of the plurality of different video assets during the time period” (emphasis added) in not a claimed limitation.  At most, the independent claims require “determining…a quantity of devices, of the plurality of devices.”
Second, regarding the independent claims, the Examiner notes that Wood specifically teaches that for any given time frame over any time period, determining how many people watched a particular show at a given date and time versus another date and time (Paragraph 25) or how many people watched a particular program type such as a comedy, drama, or historical program (Paragraphs 72-73).  Similarly, Wood clearly teaches determining either in real time or for fixed time increments over a given time range (e.g., “stored in time period slots or buckets…broken up into programmable time slots, such as per half hour…for 6 am to 6pm”), the number of people (set top boxes) tuned to a particular program/channel/program type 
Regarding claim 40, the Examiner notes, as discussed directly above, that Wood specifically teaches that for any given time frame over any time period, determining how many people watched a particular show at a given date and time versus another date and time (Paragraph 25).  That comparison is a determined ratio (i.e., a relationship in quantity, amount, or size between two or more things) between a first number of people in a first time period and a second number of people in a second time period.  When the comparison happens to include the peak time period discussed above, then the determined ratio of Wood meets all the requirements of the dependent claim.
Regarding claim 41, the Examiner notes that one of the many things the subscriber activity data can be associated with is the broadcast content itself (Paragraph 51: “subscriber activity data stored in the EDW is in raw form having tags or tokens and time stamps indicating what actions the subscriber has taken and what time the action was taken…subscriber actions can then be correlated with broadcast content”; Paragraph 52: “all data for a particular event is aggregated and related in EDW database…so that further queries and correlations are possible”).  Wood teaches that part of the broadcast content at least includes the particular program name (e.g., “the Superbowl”, “The Apprentice”, etc.) and the particular program type (e.g., “news 
The Examiner further notes that the “based on a service associated with the video-viewing event” limitation is broadly recited.  Wood clearly teaches tagging subscriber activities at least with an “account identifier” and a “STB identifier” (Paragraph 52).  Additionally, as noted directly above, the subscriber activity data can also be associated with broadcast content which is supplied by content providers (Paragraph 51).  Any of the above can be considered a service associated with the video-viewing event.  In fact, many services shown in Fig. 1 of Wood could also meet this limitation.
Regarding Applicant’s last two arguments with reference to claim 41, the Examiner notes that these arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.





Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Final Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992